Citation Nr: 0817182	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left knee fracture with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2006.


FINDINGS OF FACT

1.  Prior to May 13, 2003, the veteran's left knee disability 
was manifested by subjective complaints of pain and giving 
way, and x-ray evidence of arthritis.  On September 2002 VA 
examination, range motion for the left knee was from 0 to 105 
degrees.

2.  As of May 13, 2003, the veteran's left knee disability 
was manifested by subjective complaints of pain, giving way, 
and fatigue, with x-ray evidence of arthritis and a range of 
motion for the left knee of 20 to 80 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, for residuals 
of a left knee fracture with osteoarthritis, are met from May 
13, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1966 to July 
1970.  His service medical records (SMRs) show that he 
sustained an injury to his left knee when he was struck by an 
automobile in November 1966.  The veteran suffered a rupture 
and traumatic avulsion of the fibular collateral ligament of 
the left knee.  He underwent surgical repair at that time.  
He was seen for complaints of left knee pain in April 1967.  
He was diagnosed with internal derangement of the left knee.  

He continued to have complaints of pain in the left knee in 
October 1967.  The diagnosis was again internal derangement.  
The veteran was further evaluated for complaints of left knee 
pain in April 1969.  He was diagnosed with chondromalacia of 
the left patella and laxity of the lateral collateral 
ligament.  The veteran had a separation physical examination 
in June 1970.  The scar from his left knee surgery was noted 
on the examination report.  No other residuals were noted.

The veteran was granted service connection for residuals of 
repair of the lateral collateral ligament of the left knee in 
July 1971.  He was assigned a noncompensable disability 
evaluation under Diagnostic Code 5257.  Diagnostic Code 5257 
pertains to disabilities involving subluxation or instability 
of the knee.  

The veteran's disability evaluation was increased to 10 
percent by way of a rating decision dated in August 1988.  It 
was again evaluated under Diagnostic Code 5257.  

The veteran was afforded a VA examination in August 1990.  He 
complained that his left knee hurt all of the time and had 
caused him to fall at least once in the previous six months.  
The veteran further complained that he had problems with 
squatting, kneeling, and going up and down stairs.  The 
examiner said the veteran had a normal gait.  He was said to 
be barely able to squat and was unable to duck waddle.  The 
veteran had full flexion and extension.  Forceful 
hyperextension was said to be painful.  The medial and 
lateral collateral ligaments were said to be relatively 
stable with a questionable jog stressing the lateral 
ligament.  The anterior cruciate ligament revealed slight 
laxity.  There was some sensitivity present on mobilizing the 
kneecap but no crepitus was audible.  The examiner said the 
quadriceps strength was fairly strong but there was at least 
one-half inch of muscle wasting.  

X-rays of the left knee showed osteotomized fragment of the 
proximal fibular head and nonunion with parent bone.  The 
knee joint looked healthy with good cartilage.  There was 
some degree of cartilage narrowing that was apparent on the 
patella femoral joint.  It was felt there may be some degree 
of chondromalacia of the kneecap.  

The veteran's disability evaluation was increased to 20 
percent in October 1990.  The increase was based on the 
results of the recent VA examination that noted some 
ligamentous laxity and complaints of giving way.  

The veteran was afforded a VA examination in September 2002.  
He complained of pain and weakness in his left knee.  He said 
there was stiffness in the morning.  The veteran reported 
instability and give away weakness that he said caused him to 
fall 3-4 times per year.  He felt that his knee discomfort 
reduced his endurance and caused him to have to take a break 
at work from time to time.  This was said to be problematic 
for him.  The examiner said the veteran denied periods of 
flare-up.  He occasionally wore a hinged brace and used this 
when the pain was bad.  The veteran said the longest he had 
worn the brace was three weeks.  He would stop using the 
brace when the pain resolved.  The veteran reported that he 
was he was afraid of losing his job.  He said his company was 
very safety conscious and that if his knee gave out and 
caused an accident he could lose his job.  The veteran was 
not wearing the brace at the time of the examination.

The examiner said there was a prominent lateral tibial 
tubercle but no instability of the left knee.  The veteran 
had a range of motion of flexion to 105 degrees and extension 
to 0 degrees.  The examiner said that x-rays showed mild 
osteoarthritis of the left knee.  The final diagnosis was 
chronic traumatic arthritis of the left knee.

The RO denied the veteran's claim in November 2002.  The RO 
changed the diagnostic code used to evaluate the veteran's 
disability.  Previously, the disability was evaluated based 
on instability of the knee under Diagnostic Code 5257.  Based 
on the lack of instability found at the time of the 
examination in September 2002, the RO determined that the 
disability should be evaluated under Diagnostic Code 5262.  
Diagnostic Code 5262 is used to evaluate disabilities 
involving impairment of the tibia and fibula.  

Associated with the claims folder are VA treatment records 
for the period from December 1999 to February 2003 from the 
VA medical centers (VAMCs) in Amarillo and El Paso, Texas, 
respectively.  An entry from November 1999 noted that he was 
employed as a manager at a store.  Another entry, from 
December 1999, noted that the veteran worked 60 hours a week.  
The veteran reported his full-time employment again in 
October 2002.  The records do not reflect any direct care 
related to the veteran's left knee.  His complaints of left 
knee pain were noted on several occasions.  The records show 
the veteran complained of pain in multiple joints of his body 
and was prescribed pain medication to treat all of those 
complaints.

The veteran was afforded a VA examination in May 2003.  He 
complained of pain that he said was chronic.  He also said he 
had stiffness in the morning that would resolve within 15 
minutes.  He denied any swelling, heat, or redness.  The 
veteran did complain of instability and giving way.  He said 
this happened multiple times during the day.  He also 
complained of fatigability and a lack of endurance.  He was 
still employed with the same employer.  He said that his job 
required him to stand on his feet of most the time.  The 
veteran said that he took Hydrocodone for pain.  The veteran 
reported flare-ups during working hours.  He said that his 
pain would increase with walking and go from 1/10 to a 10/10.  
The periods of flare-up would last only 10-20 seconds at any 
given time and would go away after he would sit down.  The 
veteran said this affected him at his job as it involved a 
lot of walking and he would have to sit down to alleviate his 
symptoms.

The veteran also said he used a cane and knee brace 
occasionally but was not using either at his examination.  
The examiner said there had been no periods of dislocation or 
subluxation.  The veteran did not do any household chores and 
did not report any affect on his daily activities.  Rather, 
the impact was on his job and walking.  This caused him 
anxiety as he feared losing his job.  He said that, despite 
his pain, he did not miss any work.  The examiner reported 
the veteran's range of motion as 20 degrees of extension and 
80 degrees of flexion.  This was the same for passive or 
active range of motion.  The veteran experienced pain at 
those points.  There was no evidence of edema, effusion, or 
tenderness.  There was no abnormal movement.  There was some 
guarding on passive range of motion.  The examiner said the 
veteran was examined for medial lateral and anterior 
posterior instability and there was no instability.  The 
examiner observed that the veteran appeared to put more 
weight on his right leg when walking.  

The examiner felt there was no need for a new x-ray and 
referred to evidence of osteoarthritis of the left knee joint 
that was in the tibial femoral joint from an x-ray in 
September 2002.  She said the x-ray also showed irregular 
arthritis of the patellofemoral joint space that indicated 
patellofemoral osteoarthritis.  The examiner said the 
diagnosis was chronic traumatic osteoarthritis of the left 
knee joint.  She added that the traumatic osteoarthritis 
involved the patellofemoral joint and the tibial femoral 
joint.  She said the involvement of the patellofemoral joint 
was responsible for the instability or giving way symptoms 
that the veteran complained about.  The examiner said this 
was likely related to the trauma in service.  The examiner 
also said this caused moderate functional impairment.

The RO wrote to the veteran regarding his pending appeal in 
December 2003.  He was asked to identify any evidence 
pertinent to his claim.  He responded in January 2004.  He 
said all of his treatment had been at VA facilities, to 
include the VAMCs in Amarillo and El Paso.

The veteran submitted another statement in September 2004.  
He contended that he should be evaluated for a disability 
involving a limitation of extension.  He further contended 
that he should receive a separate disability evaluation under 
Diagnostic Code 5257.  He referred to an outpatient entry 
from March 1999 as showing he had instability.  

The veteran was afforded a VA examination in October 2004.  
The veteran was evaluated by the same examiner from his VA 
examinations in September 2002 and May 2003.  The examiner 
noted she had reviewed the claims folder and obtained a 
history of the veteran's left knee injury from his SMRs.  The 
veteran complained of left knee pain he said was 3/10.  He 
reported occasional stiffness.  The veteran said he did have 
instability and giving way in the left knee.  He also said 
there were occasions where he had fallen.  He complained of 
fatigability and a lack of endurance.  The veteran was not 
receiving any treatment or medications.  The veteran reported 
daily flare-ups where the pain would increase to 10/10 and 
last a few seconds.  This was usually precipitated by walking 
at work and sometimes going down stairs.  It would be 
alleviated with sitting down.  The veteran brought a cane to 
the examination.  He also said he sometimes used a knee 
brace.  The veteran did not report any episodes of 
dislocation or subluxation.  

The veteran was able to do all activities of daily living 
such as shower, dress, and drive his car.  However, he said 
he had significant discomfort in his left knee and this 
required a longer time to perform the functions.  The veteran 
was working full-time at a different employer and did 40-hour 
weeks.  His job was mostly at a computer but he did have to 
do some walking.  He said that walking even a short distance 
caused significant pain and fatigue.  The examiner said there 
was very mild crepitation but no tenderness.  The veteran had 
range of motion of 5 to 120 degrees.  The veteran reported 
experiencing pain at 20 degrees of extension and 80 degrees 
of flexion.  The examiner said there was no change with 
repetitive activity, it only augmented the pain.  The 
examiner stated that there was no instability in the several 
planes tested.  She reported that the veteran said the pain 
was in the lateral aspect of the knee.  It would begin there 
and radiate down across the anterior aspect of the knee.  The 
examiner stated that the only limiting factor during this 
range of motion appeared to be mainly the pain.

The examiner said that the veteran did appear to walk with a 
slight limp in the left leg.  He was unable to do heel or toe 
walking with the left leg.  The examiner said an x-ray of the 
left knee showed a large spur on the lateral cortex of the 
tibial plateau and mild osteoarthritis.  The final diagnosis 
was left traumatic osteoarthritis with moderate functional 
impairment.

The veteran submitted a claim for a total disability 
evaluation based on individual unemployability (TDIU) in 
August 2005.  He reported that he last worked full-time in 
July 2005.  He listed his disabilities from a "common 
ideology" as the reason for his being unable to continue to 
work.  

The veteran's claim for a TDIU evaluation was granted in 
August 2005.  The effective date was established as of the 
date the claim was received, August 5, 2005.

The veteran submitted a copy of a VA report for a magnetic 
resonance imaging (MRI) study of his left knee that was done 
in January 2006.  The report said the osseous structures 
demonstrated the presence of degenerative cystic changes in 
the anterior aspect of the medial tibial plateau.  No 
fractures or contusion were present.  There was evidence of 
chondromalacia without evidence for full-thickness cartilage 
defects.  The medial and lateral patellar retinaculum 
appeared intact as did the extensor mechanism, anterior 
cruciate ligament, posterior cruciate ligament, medial 
collateral and lateral collateral ligament complexes.  

A sliver of fluid was said to be present within a tiny 
Baker's cyst.  The report further noted that there was medial 
joint compartment chondromalacia, without full-thickness 
defects, in the medial and lateral joint compartment.  The 
report said that a small tear of the lateral meniscus could 
not be entirely excluded.  

Associated with the claims folder are VA treatment records 
for the period from February 2003 to May 2006.  The records 
show the veteran reported that he had changed jobs in June 
2004.  An outpatient entry from August 2004 noted that the 
veteran said he felt he might lose his job due to memory 
problems.  He had trouble remembering his supervisor's name 
as well as steps to procedures on his computer.  He continued 
to complain of memory problems and how they affected him at 
work in February 2005.  A primary care note, dated August 23, 
2005, noted that the veteran was still employed.  Another 
entry, from October 2005, reported that the veteran had 
fallen at work in June 2005 and fractured several ribs.  He 
was noted to still be employed.  (VA records from July 2005 
note that the veteran was seen by a private physician and 
diagnosed with a rib fracture.)  The records do not contain 
entries that reflect treatment for the veteran's left knee 
disability.  He is noted to complain of pain on several 
entries but the records document treatment provided for 
unrelated medical conditions.

The veteran testified at a Travel Board hearing in May 2006.  
He said that he wore a knee brace when his knee pain got bad.  
However, the brace itself sometimes hurt his knee.  He said 
he had fallen and broken several ribs because of his knee.  
The veteran said he sometimes would experience a sharp pain 
in his knee and he would fall to the ground.  He described 
how the last time this happened he was working on his porch.  
He fell across some boards and was injured.  He described 
another incident that occurred several years earlier at a 
prior place of employment where his knee gave way while he 
was on a ladder.  He said that he sometimes used a cane but 
it depended on his pain.  The veteran said his pain was 
localized to the knee cap area, or just to the side of it.  

The veteran further testified that he would limp when he 
first got up to get his knee to work.  He said he had a 
constant level of pain of 3-4/10 that would sometimes go up 
to 6-7/10.  There also were times when it was 10/10.  The 
veteran said he last worked in August 2005.  The veteran said 
he had applied for disability benefits from the Social 
Security Administration (SSA) but had not heard anything.  
The veteran said he fell 3-4 times a year.  

The veteran submitted a statement from G. H. at the hearing.  
He worked with the veteran at his next to the last employer 
and at the last employer.  He talked about how their jobs 
required them to be on their feet and to climb ladders.  He 
said this caused the veteran to have pain.  At the last 
employer their jobs did not require them to be on their feet 
as much.  The work building was described as 910 feet by 250 
feet and that they sometimes had to walk to do their jobs.  

The veteran later submitted VA outpatient entries from June 
and July 2006.  The June 2006 entry noted that he had a 
steroid and Marcaine injection into a trigger point for 
potential Ilio-tibial band friction syndrome.  There was 24-
hour relief from pain.  After that there was a decrease in 
pain that allowed him to sleep through the night.  The pain 
returned during the day.  The veteran complained of popping, 
snapping, and some giving way.  It was recommended that he 
have exploratory arthroscopic surgery.

The Board remanded the case for additional development in 
April 2007.  Records were obtained from VAMC El Paso for the 
period April 2006 to May 2007.  The veteran was not treated 
for complaints involving his left knee.

VA treatment records for VAMC Amarillo, for the period from 
April 2006 to May 2007, were associated with the claims 
folder.  The veteran was seen on October 13, 2006, for a pre-
surgery evaluation in regard to his left knee.  The knee was 
said to be stable in varus and valgus.  The anterior drawer 
test was negative.  There was some effusion.  The veteran 
underwent arthroscopic surgery of the left knee on October 
18, 2006.  The operative report listed the post-operative 
diagnoses as chondral defects, left medial/lateral femoral 
condyles.  The operation was described as diagnostic 
arthroscopy and microfracture chondroplasty of the left 
medial/lateral condyles.  

The records reflect that the veteran did well after surgery.  
A physical therapy assessment of November 8, 2006, noted that 
the veteran reported no overall problems with the left knee 
other than some strength problems.  He reported that he had 
had minimal pain in the left knee since the surgery.  The 
veteran walked with a slight limp but without any assistive 
device.  He had a range of motion of 0 to 112 degrees.  He 
was noted to have some deficit of strength of the left 
quadriceps muscle.  Another PT entry, from a week later, 
noted he was being discharged from physical therapy.  He had 
a range of motion of 0 to 115 degrees.  He continued to have 
significantly reduced contraction of the left vastus medialis 
muscle compared to the right.  He was to continue with a home 
exercise program.  The veteran was seen for complaints of 
left knee pain in January 2007.  He said his pain was worse 
than before his surgery but said it was only 4/10.

A physical therapy consult from February 2007 noted that the 
veteran said he had pain in the left knee and had to stand on 
his right leg before taking a step.  The veteran said that 
sometimes he would get pain that caused his knee to give out 
and he would fall.  The examiner said the active range of 
motion was within normal limits.  The muscle strength for the 
left leg was 4/5.  The examiner said there was no complaint 
of pain during active range of motion.  The veteran did 
complain of some tenderness while palpating below the 
patella.  Several additional entries noted continued 
complaints of left knee pain.  The veteran had another 
physical therapy consult in August 2007.  He was to be 
evaluated for complaints involving his neck and shoulders.  
The veteran said that he had episodes when he felt like he 
was going to lose his balance.  He would have to grab onto 
something to steady himself.  He said this happened 3-4 times 
a day.  The entry noted that the veteran went down to one 
knee when he was coming into the clinic that morning.  The 
veteran said he does not fall and attributed his state to his 
blood pressure medicine.

The veteran was afforded a VA examination in September 2007.  
He reported that his knee was getting worse.  He said that he 
had pain and episodes of falling down.  The last fall was 
three days earlier during a visit to his primary care 
physician.  He was not using a cane or knee brace at the time 
of the examination.  The veteran said he was unable to stand 
for more than a few minutes or walk more than a few yards.  
The examiner said there was giving way involved of the left 
knee however there was no instability, dislocation, or 
subluxation.  There was weakness.  The veteran reported 
symptoms of locking on a daily, or more often, basis.  There 
were flare-ups that were described as moderate.  They were 
said to be weekly.  The veteran said a flare-up could last 
for hours and he would be unable to walk.  The examiner said 
the veteran had an antalgic gait and there was evidence of 
abnormal weight bearing.

The veteran had an active and passive range of motion of 0 to 
110 degrees.  Pain began at 95 degrees for both active and 
passive motion.  The examiner said the veteran had flexion to 
90 degrees against strong resistance.  There was no 
additional loss of motion on repetitive use.  The examiner 
did not provide any comments on pain with extension.  The 
veteran had extension to 0 degrees with both active and 
passive motion and there was no increase in loss of motion 
with repetitive testing.  The examiner said there was no 
evidence of ankylosis.  The examiner noted the results of x-
rays of the left knee from April 2006.  They showed mild 
osteoarthritic changes with minimal narrowing of the 
tibiofemoral joint space.  There was evidence of an old 
fracture of the head of the fibula but no acute bone 
abnormalities.  The examiner also referred to the results of 
the MRI of January 2006 that are noted supra.  The diagnosis 
was residuals of left knee fracture with osteoarthritis.  

The examiner said that the veteran's left knee disability 
presented moderate impairment on a number of activities of 
daily living and none on some activities.  The only activity 
prevented was sports.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As previously discussed, the veteran's disability had been 
evaluated under the criteria for disabilities involving 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2007).  However, based on the results from the VA 
examination of September 2002, the RO changed the diagnostic 
code used to evaluate the veteran's left knee disability.  
The RO evaluated the disability under Diagnostic Code 5010 
and Diagnostic Code 5262 beginning in November 2002.

Diagnostic Code 5010 relates to traumatic arthritis.  The 
pertinent regulations provide that Diagnostic Code 5010 is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2007).

Diagnostic Code 5262 relates to disabilities involving 
impairment of the tibia and fibula.  Such a disability with 
moderate knee or ankle disability is evaluated as 20 percent 
disabling.  A 30 percent evaluation is warranted where there 
is malunion and marked knee or ankle disability.  The highest 
evaluation of 40 percent is for consideration where there is 
nonunion of the tibia and fibula, with loose motion that 
requires a brace.  Id.  

A review of the extensive outpatient treatment records and 
the several VA examination reports demonstrates an increase 
in the veteran's disability beginning with his VA examination 
of May 13, 2003.  At that time he had a considerable decrease 
in his range of motion, with extension limited to 20 degrees 
and flexion limited to 80 degrees.  He complained of pain and 
episodes of giving way.  The examination report of October 
2004 noted the same range of motion.  Also, the examiner 
noted that the veteran's pain led to his symptoms of giving 
way.  

The outpatient records show that he continued to experience 
knee pain and required a steroid and Marcaine injection in 
October 2006.  He also had surgery that same month.  While 
the physical therapy, and other outpatient treatment records, 
noted an improvement in the veteran's range of motion after 
his surgery, the records and his September 2007 examination 
noted his increased symptomatology of pain.  In particular 
the veteran could now only walk short distance or stand for 
short periods of time.

In considering the evidence of record, the Board finds that 
the evidence supports a 30 percent disability evaluation 
under Diagnostic Code 5262 from the date of the VA 
examination of May 13, 2003.  This is the first evidence of 
record to show that level of impairment; or, the first time 
it is factually ascertainable that such a level of disability 
exists.  Moreover, this diagnostic code encompasses the 
veteran's totality of symptomatology rather than focusing 
solely on limitation of motion.  

The evidence also supports the continuation of the evaluation 
throughout the duration of his claim.  The evidence does not 
support a 40 percent evaluation under Diagnostic Code 5262 as 
the veteran does not have nonunion of the tibia and fibula 
with loose motion.  He has had multiple x-rays and an MRI 
that clearly show no evidence of nonunion.  

The evidence of record does demonstrate a change in the 
veteran's range of motion for the left knee during the 
duration of the appeal.  In regard to range of motion, 
Diagnostic Code 5260 provides evaluations for limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is evaluated as noncompensable; flexion of the leg limited to 
45 degrees is evaluated as 10 percent disabling; flexion of 
the leg limited to 30 degrees is evaluated as 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
evaluated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is evaluated as noncompensable; extension of the leg 
limited to 10 degrees is evaluated as 10 percent disabling; 
extension of the leg limited to 15 degrees is evaluated as 20 
percent disabling; extension of the leg limited to 20 degrees 
is evaluated as 30 percent disabling; extension of the leg 
limited to 30 degrees is evaluated as 40 percent disabling; 
and extension of the leg limited to 45 degrees is evaluated 
as 50 percent disabling.  38 C.F.R. § 4.71a.  

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2007).  In 
addition, separate ratings may be granted based on limitation 
of flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.

The evidence does not support a compensable disability 
evaluation for limitation of flexion at any time during the 
pendency of the appeal.  However, the examination results of 
May 13, 2003, do reflect a limitation of extension that does 
satisfy the criteria for a 30 percent evaluation under 
Diagnostic Code 5261.  The same results were noted on the VA 
examination in October 2004.  Despite the findings of 
limitation of extension, the Board has already determined 
that a 30 percent evaluation is warranted from May 13, 2003, 
under Diagnostic Code 5262.  Further, the veteran had a 
noticeable improvement in his range of motion following 
surgery in October 2006, namely extension to 0 degrees as 
recorded on several outpatient entries and the September 2007 
VA examination.  As such, a 30 percent evaluation would not 
be warranted from the point where his range of motion for 
extension was noncompensable.  The veteran's case is better 
served, and his disability more accurately evaluated, by his 
30 percent evaluation under Diagnostic Code 5262 as of May 
13, 2003.

The outpatient treatment records and VA examination reports 
document that the veteran does not have instability of the 
knee as is contemplated under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  Specifically, the veteran does not have 
evidence of severe subluxation or dislocation that would 
warrant a 30 percent disability evaluation under Diagnostic 
Code 5257 at any time during the pendency of the appeal.  

The Board further finds that there is no evidence of 
ankylosis, favorable or unfavorable, to warrant consideration 
of a higher evaluation under Diagnostic Code 5256 at any 
time.  38 C.F.R. § 4.71a.  

In this case, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2007).  See 38 C.F.R. § 4.71a; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  

At the outset of his claim the veteran had a noncompensable 
limitation of motion for both extension and flexion.  His 
primary complaint was knee pain.  The veteran's left knee 
disability clearly became more symptomatic as reported in the 
VA examination report of May 2003.  The symptoms consisted of 
continued complaints of knee pain, a feeling of giving way, 
and a documented decrease in range of motion.  The several VA 
examination reports, and the many outpatient entries, did not 
provide evidence of weakened movement, excess fatigability, 
incoordination, swelling and deformity or atrophy of disuse.  
The veteran's increase in symptomatology is recognized by the 
30 percent evaluation awarded from the time of the May 2003 
examination.  The veteran's complaints of pain are 
contemplated in that evaluation as it the evaluation is 
representative of a marked knee disability.  The Board finds 
that the evidence does not demonstrate that an increase 
beyond the 30 percent evaluation, or an increase beyond 20 
percent prior to May 13, 2003, is warranted under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  There is no evidence of the veteran 
being hospitalized at any time for his service-connected left 
knee disability.  He had outpatient surgery in October 2006.  
He has had instances of outpatient treatment for his left 
knee pain but rarely as a standalone complaint.  Rather, it 
was treated along with other issues presented for treatment.  
The veteran provided statements regarding the impact of his 
knee pain at work.  Namely, he would have instances of pain 
that would last for a few seconds and he would have to sit 
down until the pain passed.  He also referenced one instance 
where he fell on a ladder at work.  However, the veteran's 
employment was not affected by his left knee disability 
beyond the normal scope.  He said he did not miss work.  His 
main concern was of possibly being fired as a result of his 
left knee; a situation that never arose.

There is no evidence that the manifestations of the left knee 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 2008 WL 1815618 (Vet. App. April 23, 2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits to 
warrant different findings than those expressed, supra.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claims were received in 
June 2002.  His claim was denied in November 2002.  Thus the 
initial unfavorable decision occurred prior to any notice 
being provided.  

The RO wrote to the veteran in December 2003.  The veteran 
was apprised of the evidence needed to substantiate his claim 
for an increased evaluation.  He was advised of the evidence 
already of record.  He was informed what evidence VA would 
obtain and what evidence he should submit, or request 
assistance in obtaining from VA.  

The veteran responded to the RO's letter in January 2004 and 
advised, as he had previously, that his treatment had been at 
two VA facilities and the evidence should be requested from 
those facilities.  The veteran responded to several 
additional items of correspondence from the RO and always 
identified possible pertinent evidence as being at either of 
the two VA facilities. 

The RO also provided the veteran with notice as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in April 2006.  

The Board remanded the case for additional development in 
April 2007.  The Appeals Management Center (AMC) wrote to the 
veteran in May 2007.  The veteran was apprised of the 
evidence needed to substantiate his claim for an increased 
evaluation.  He was advised of the evidence already of 
record.  He was informed what evidence VA would obtain and 
what evidence he should submit, or request assistance in 
obtaining from VA.  The veteran was asked to submit any 
pertinent evidence in his possession.  The letter also 
included the notice elements cited by the Court in Dingess.  

The veteran's claim was readjudicated in November 2007.  The 
veteran was issued a supplemental statement of the case 
(SSOC) that informed him of the denial and the basis for the 
decision.  The SSOC also contained a complete discussion for 
why the diagnostic code used to evaluate his disability was 
changed from 5257 to 5262 with the November 2002 rating 
decision.  The prior Board remand had noted that an 
explanation of the change was necessary.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran was notified on two separate occasions of the 
evidence necessary to substantiate his claim for an increased 
evaluation.  Moreover he provided a specific statement in 
September 2004 where he argued that he should receive a 
separate disability evaluation for instability under 
Diagnostic Code 5257 as well as an increased disability 
evaluation for limitation of extension under Diagnostic Code 
5261.  The veteran clearly had actual knowledge the 
applicable and potentially applicable diagnostic criteria to 
be used in evaluating his claim.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence in 
support of his claim.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 1999 to 2007.  The 
veteran was afforded VA examinations in 2003, 2004 and 2007.  
He submitted evidence in the form of medical records and 
statements.  The veteran also testified at a Travel Board 
hearing.  His case was remanded to allow for additional 
development of the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to a 30 percent evaluation for residuals of a 
left knee fracture, with osteoarthritis, from May 13, 2003, 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


